Case 1:18-cr-00184-UA Document 20 Filed 10/21/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee eee oe ww HK og
UNITED STATES OF AMERICA UNSEHALING ORDER
-— Vv. 7 S57 18 Cr. 184 (VSB)
BENJAMIN TAYLOR and
DARINA WINDSOR,
Defendants. x

Upon the application of the United States, by the
United States Attorney for the Southern District of New York,
Geoffrey S. Berman, by Assistant United States Attorneys Richard
Cooper and Daniel Tracer;

It is found that the Indictment in the above-captioned
action is currently sealed and the United States Attorney’s
Office has applied to have the Indictment unsealed, it is
therefore

ORDERED that the Indictment in the above-captioned
action be unsealed and remain unsealed pending further order of
the Court.

Dated: New York, New York
October 21, 2019

Llib GPP Em

UNITED STATES MAGISTRATE JUDGE

   

 

tabs «

  

 

eer tame ay “ae ete

to
dl RBH

ae

[DATE FLD;

  

 

 

Sondnuae a

 

 
